Case 2:05-mc-02025 Document1112-2 Filed 09/03/2

  

PagEMHIBIT

a!

 

For Prothonotary Use Only:

 

 

Docket No:
POI —/ 3 Pt

 

 

=

 

 

 

 

od

The information collected on this form is used solely for court administration purposes. This fabiealoes fot =

supplement or replace the filing and service of pleadings or other papers as required by law or rip fof cose.
}) Commencement of Action: a © +1 96 >
| Ei Complaint CJ Writ of Summons 1 Petition se’ S
|| EQ Transfer from Another Jurisdiction [J Declaration of Taking Sa 2S =
Se
| Lead Plaintiff's Name: Lead Defendant's Name: a rm & 2
pS haws Main SATE Fak Free | Qa

. boots masa

| Are money damages requested? [8Yes [I No Oe Bonide ct
| Is this a Class Action Suit? [Yes Hi No Is this an MDJ Appeal? [EI] Yes No

 

 

Name of Plaintiff/Appellant’s Attomey:_ Frank. A. Ata te le zw
[3 Check here if you have no attorney (are a Self-Represented {Pro Se] Litigant)

 

 

“| Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your
PRIMARY CASE. If you are making more than one type of claim, check the ons that

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

you consider most important.
| TORT (do not include Mass Tort) CONTRACT (do not inchide Judgments) | | CIVIL APPEALS
[ii Intentional C1 Buyer Plaintiff Administrative Agencies
C) Malicious Prosecution (1 Debt Collection: Credit Card (3 Board of Assessment
CE Motor Vehicle C7 Debt Collection; Other [J Board of Blections
(J Nuisance Dept. of Fransportation
[33 Premises Liability Statutory Appeal: Other
Ey Produce ity (does not include oO Employment Di ,
: ina
s SlanderLibel Defamation oO Emon ent Dispute: Cy Zon:
DO) other:
‘| MASS TORT a S Feach of Cotkecd
EF Asbestos
Tobacco
Toxic Tott - DES
a Toxic Tort - Implant REAL PROPERTY MISCELLANEOUS
Li Other: (1 Ejectment Ci Common Law/Statutory Arbitration
: (2 Eminent Demain/Condemnation LB Declaratory judgment
C1 Ground Rent Mandamus
A Landlord/Tenant Dispute Non-Domestic Relations
2 Mortgage Foreclosure: Residential Restraining Order
_-)” |PROFESSIONAL LIABLITY { Mortgage Foreclosure: Commercial | | [1] Quo Warrento
-. }3)) 1 Dental [J Partition Replevin
“ft ] EY Legal C1] Quiet Title Other;
LA) El Medical Cl Other:
EJ Other Professional:

 

 

 

 

 

 

 

 

 

 

Updated 1/1/2011
Case 2:05-mc-02025 Document 1112-2 Filed 09/03/21 Page 2 of 7

Ruth A. Bice
0S Mercer County Courthouse
Mercer, Pa 16137 (724)662-3800

Case Number 2021-01385

 

Mercer County PA, Prothonotary's Office

Received of: PD BY SHAWN MUSULIN

RECEIPT FOR PAYMENT

ee ee ee ee es ee oe a

Receipt Date 6/02/2021
Receipt Time 14:44:29
Receipt No. 253329

SHAWN MUSULIN & BLIZABETH (vs) STATE FARM FIRE

hakatatatataiateietabebetedatatatatataiebeetn Transaction Distribution --------~---------------

Cost/Fee Description Payment Amount Payee Name

rCs/ATI FEE 40.25 BUREAU OF RECEIPTS CNTR M D

SOMPLAINT FILED 75.00 MERCER COUNTY GENERAL FUND

TAX ON CMPLT -50 BUREAU OF RECHIPTS CNIR M D

DISC 7.50 MERCER COUNTY GENERAI FUND

r AUTO FOND 5.00 PROTHONOTARY AUTOMATION FUND
$128.25

Credit Card# cc $128.25

Total Received......... $128.25

Case Balance Due: $.00
 

Case 2:05-mc-02025 Document 1112-2 Filed 09/03/21 Page 3 of 7

IN THE COURT OF COMMON PLEAS FOR MERCER COUNTY, PENNSYLVANIA

SHAWN MUSULIN
And
'
Elizabeth Musutin ta >
.| Case No. - 3
HIS Royal oak Cart 1 BEE
Herm ibage , fA (hI9 SS ny
Plaintiff g2 2
Sari = &}
~< to
v. ba
State Farm Fire

£ Hiller Orbe
Chadde Ford, fh 19302

 

Defendant

NOTICE TO DEFEND
NOTICE

You have been sued in conrt. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and
notice are served, by entering a written appearance personally or by attorney and filing in
Writing with the court your defenses or objections to the claims set forth ageinat you. You
are warned that if you fail to do so the case may proceed without you and a judgment may
be entered against you by the court without farther notice for any money claimed in the

complaint of for any other claim or relief requested by the plaintiff, You may lose money or

property or other rights important to you.
You should take this paper to your lawyer at onee. If you do not have a lawyer or cannot

afford one, go to or telephone the office set forth below to find out where you can get legal
help. ,

AINNOD ©
YAOUAW NE OT
 

Case 2:05-mc-02025 Document 1112-2 Filed 09/03/21 Page 4 of 7

Case No. / 3H
Musulin Fo? ad o
¥
State Farm Fire
NOTICE TO DEFEND
NOTICE

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and
notice are served, by entering # written appearance personally or by attorney and filing in
writing with the court your defenses or objections to the claims set forth against you. You
are warned that if you fail to do so the case may proceed without you and a judgment may
be entered against you by the court without further notice for any money claimed in the
complaint of for any other claim or relief requested by the plaintiff. You may lose money or
property or other rights important to you.

You should take this paper to your lawyer at once. If you do not have a lawyer or cannot

afford one, go to or telephone the office set forth below to find out where you can get legal
help.

Mercer County Bar Association
Lawyer Referral Service
PO Box 1302
Hermitage, PA 16148
Case 2:05-mc-02025 Document 1112-2 Filed 09/03/21 Page 5 of 7

 

 

 

. COMPLAINT

Now Comes Plaintiffs Shawn and Elizabeth Musulin and allege the following in their Complaint
against the Defendant:

1. Plaintiffs Shawn and Elizabeth Musutin are husband and wife and reside at 1115 Royal Oak Court
Hermitage, PA 16148.
2. Defendant State Farm Fire has a Pennsylvania address of 6 Hillman Drive, Chadds Ford, PA 19317

and is an insurance carrier providing home insurance policies in the Commonwealth of Pennsylvania.

3. Plaintiffs Shawn and Elizabeth contracted with Defendants to provide homeowners insurance for

their primary residence (address). A copy of the declarations page for that policy is attached hereto
as Plaintiff's exhibit #1.

 

IN THE COURT OF COMMON PLEAS FOR MERCER COUNTY PENNSYLVANIA
SHAWN MUSULIN
‘
#2
“th —
And wa m
" oc $ QV
22 4 22
™m
Elizabeth Musutin Case No.: Jo2/—-/3,py 9 > Zz
-~ m
Oe = “na
FO nm &
a0 4
rr)
Plaintiff
Vv.
State Farm Fire
Defendant
 

40.

1i,

12.

13.

Case 2:05-mc-02025 Document 1112-2 Filed 09/03/21 Page 6 of 7

As part of the homeowner's policy, defendant agreed in relevant part to insure Plaintiff’s Shawn and
Efizabeth’s home for damages sustained due to weather related Incidents.

On November 15, 2020, a severe windstorm occurred in Mercer County, PA which caused damage
to many homes, including Plaintiffs’ residence. (See Plaintiffs’ Exhibit #2 a printout of the Nationat
Weather Report for November 15, 2020 regarding Western Pennsylvania attached hereto).

On November 16, Plaintiff Shawn advised his agent, Mark Hanson of State Farm of the wind damage
to his residence. |

On November 18, 2020 claim was turned in indicating entire roof needed to be replaced due to wind
damage.

A State Farm contractor, Steve Pidcock was assigned by Defendant to assess the damage to
Plaintiffs’ residence.

After three cancellations by Mr. Pidcock, he scheduled and appeared at the Plaintiffs residence to
evaluate the damage on December 13, 2020.

Mr. Piddock indicated to Piaintiff Shawn that the roof did not have enough wind damage to
necessitate a replacement, but that it did have enough hail damage to justify a total replacement.

A representative/owner of Penn Ohio Roofing (Dustin Golub) was present as well on December 13,
2020 and indicated that the wind damage was severe enough to justify a total replacement of the
roof.

Upon further discussion, Mr. Piddock assured Plaintiff Shawn and Mr. Golub that he could write a
damage report from hail damage which occurred in th eared earlier in the summer of 2020 which
would justify payment for a total roof replacement.

Plaintiff Shawn and Mr. Golub indicated that they understood Mr. Piddock’s evaluation and that he

should proceed in the manner he saw fit.
 

14,

15.

16.

17.

18.

19.

20.

21.

22.

23.

Case 2:05-mc-02025 Document 1112-2 Filed 09/03/21 Page 7 of 7

re

On December 15, 2020, Mr. Pidcock contacted Plaintiff Shawn and advised that he turned in the
claim for wind damage.

During the call on December 15 with Mr. Pidcock, Plaintiff Shawn asked, “what about the hail
damage you indicated you saw?” To which Mr. Pidcock reptied, “I can’t turn ina claim for that.” and
he then ended the call with Plaintiff Shawn.

On December 16, Plaintiff Shawn advised State Farm Agent Mark Hanson of the three cancellations
caused by Mr. Pidcock and the incident regarding hail damage v. wind damage.

Agent Hanson assured Plaintiff Shawn that he would take care of Mr. Piddock and that he would be
reprimanded/terminated.

Plaintiff Shawn inquired as to what was going on with the claim for the roof replacement, to which
Mr. Hanson reptied, “Let me make another call.”

A State Farm representative followed up with Plaintiff Shawn and advised that Mr. Piddock had
been terminated and that he needed pictures of the damage.

The State Farm representatives advised Plaintiff Shawn that they would attempt to find matching
shingles to replace those damaged by the windsterm on November 15, 2020.

Ultimately State Farm advised Plaintiffs that they located matching replacement Shingles. However,
gave Mr. Musuiin no opportunity to dispute this assertion.

Plaintiff's supplied Defendant with a letter and an estimate for the replacement of the roof prepared
by Penn Ohio Roofing. {See Plaintiffs Exhibit #3 an attached hereto outlining the need for a roof
replacement as well as the cost of said replacement.

The roof replacement for Plaintiffs’ residence was estimated at $24,250 as of January 10, 2021, {tis
unknown if the current cost is equal, greater than or less than that amount as four months have

passed,
